Continued from Box 3:
The newly proposed amendments contain limitations which have not been previously addressed in an office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 08/10/2022 have been fully considered but they are moot because they are directed in their entirety to the newly propose amendments which have not been entered.



/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773